Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 8, 2019

                                      No. 04-19-00488-CV

                                        Robert DUNLAP,
                                           Appellant

                                                 v.

                                         Charles TROIS,
                                            Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-00955
                      The Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER
        On September 12, 2019, this court ordered appellant to file a response with a reasonable
explanation stating why he filed his notice of appeal late. Appellant timely filed a response,
stating he filed his notice of appeal late “due to incorrect contact information on record” with the
trial court. On September 24, 2019, appellee filed a motion to dismiss, arguing appellant’s
response is insufficient and appellant has not paid the filing fee or filed a docketing statement or
reporter’s record. On September 26, 2019, appellant filed a response, again stating he did not
receive notice of the final judgment because he did not update his contact information with the
trial court clerk and he paid this court’s filing fee. Our records reflect appellant paid the filing
fee on August 26, 2019. After consideration, appellee’s motion to dismiss this appeal is
DENIED.

        The reporter’s record was originally due August 12, 2019. Neither the record nor a
notification of late record has been filed. We therefore ORDER the court reporter to file the
reporter’s record by November 7, 2019.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk